Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 12/20/2021 in which claims 6-8 are canceled and claims 1 and 10 are amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 1 and 10-21 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2017/106171, filed on 10/13/2017.  The instant application claims foreign priority to CN 201710783928.5 filed on 9/4/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 3/3/2020. 

Withdrawn Rejections
All rejection(s) of record for claim(s) 6-8 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 12/20/2021, with respect to the rejection of claims 1 and 10-21 under 35 U.S.C. 112(a), for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims to remove recitations directed towards a method of treatment or prevention. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 12/20/2021, with respect to the rejection of: 
Claims 1, 11, 12, 13, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (Biochem. Chrom., May 2017);
Claims 1, 11, 12, 13, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Nobuaki et al. (JP 2013023478 A, 2013);
Claims 1, 12, 13, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Jpn. J. Pharm., 1996), in view of Canton et al. (Kidney Inter., 1992), further in view of D’Agati et al. (Kidney Inter., 2008);
Claim 10 under 35 U.S.C. 103 as being unpatentable over Dai et al. (Biochem. Chrom., May 2017), or in the alternative over Nobuaki et al. (JP 2013023478 A, 2013) or in the alternative over Hayashi et al. (Jpn. J. Pharm., 1996), in view of Canton et al. (Kidney Inter., 1992), further in view of D’Agati et al. (Kidney Inter., 2008); in view of Kretzler et al. (US 2005/0123543); and
Claims 14-19 under 35 U.S.C. 103 as being unpatentable over Nobuaki et al. (JP 2013023478 A, 2013), in view of Hadd et al. (US 2012/0053174), has been fully withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 12/20/2021, wherein instant independent claims 1 and 10 are amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action, have been modified.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Chin. J. Neph., 2018, PTO-892), in view of Oh et al. (US 2008/0255181, PTO-892), further in view of Montiero et al. (US 2014/0026917, PTO-892).

Ding et al. does not teach the use of a pharmaceutical composition having the claimed carriers or excipients.
Oh et al. discloses administration of pharmaceutical compositions designed to treat podocyte damage involving measuring several markers, including nephrin and synaptopodin. (¶0119) Oh et al. further discloses that, the compounds useful in this invention are ordinarily combined with one or more adjuvants appropriate for the indicated route of administration. The compounds may be admixed with lactose, sucrose, starch powder, cellulose esters of alkanoic acids, stearic acid, talc, magnesium stearate, magnesium oxide, sodium and calcium salts of phosphoric and sulphuric acids, acacia, gelatin, sodium alginate, polyvinyl-pyrrolidine, and/or polyvinyl alcohol, and tableted or encapsulated for conventional administration. Alternatively, the compounds useful in this invention may be dissolved in saline, water, polyethylene glycol, propylene glycol, ethanol, corn oil, peanut oil, cottonseed oil, sesame oil, tragacanth gum, and/or various buffers. Other adjuvants and modes of administration are well known in the pharmaceutical art. The carrier or diluent may include time delay material, such as glyceryl monostearate or glyceryl distearate alone or with a wax, or other materials well known in the art. The pharmaceutical compositions may be made up in a solid form (including granules, powders or suppositories) or in a liquid form (e.g., solutions, suspensions, or emulsions). The pharmaceutical compositions may be subjected to conventional pharmaceutical operations such as sterilization and/or may  Solid dosage forms for oral administration may include capsules, tablets, pills, powders, and granules. In such solid dosage forms, the active compound may be admixed with at least one inert diluent such as sucrose, lactose, or starch. Such dosage forms may also comprise, as in normal practice, additional substances other than inert diluents, e.g., lubricating agents such as magnesium stearate. In the case of capsules, tablets, and pills, the dosage forms may also comprise buffering agents. Tablets and pills can additionally be prepared with enteric coatings. Liquid dosage forms for oral administration may include pharmaceutically acceptable emulsions, solutions, suspensions, syrups, and elixirs containing inert diluents commonly used in the art, such as water. Such compositions may also comprise adjuvants, such as wetting, sweetening, flavoring, and perfuming agents. (¶0084-0087)
	Monteiro et al. discloses that glycerin is a known wetting agent and cetyl alcohol is a known emulsifier. (¶0021-0023)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the disclosure of Ding, which is a proof-of-concept study, to formulate a pharmaceutical composition using art recognized carriers and excipients, thereby arriving at the instant invention. One would be motivated to perform such modification because once an active agent is shown to be effective for a given purpose, formulating the active agent into a pharmaceutical composition is routine and conventional in the art. One would look to analogous art such as Oh and Monteiro 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Chin. J. Neph., 2018, PTO-892), in view of Oh et al. (US 2008/0255181, PTO-892), further in view of Montiero et al. (US 2014/0026917, PTO-892), further in view of Kretzler et al. (US 2005/0123543, reference of record)
The disclosures of Ding/Oh/Monteiro are referenced as discussed above, the prior art does not teach the addition of a kidney treatment drug.
Kretzler et al. discloses method of disease or disorder related to loss of renal function, particularly to glomerular insufficiency relating to progressive podocyte damage and proteinurea, specifically IgA nephropathy, focal glomerulosclerosis, membranous nephropathy, membranoproliferative glomerulonephritis, idiopathic crescentic glomerulonephritis, diabetes mellitus, postinfectious glomerulonephritis, systemic lupus erythematosus, Wegener's granulomatosis, hemolytic-uremic syndrome, amyloidosis; chronic tubulointerstitial nephropathies; hereditary nephropathies, e.g. polycistic kidney disease, Alport's syndrome, medullary cystic disease, Nail-patella syndrome; hypertension, e.g. nephroangiosclerosis, malignant glomerulosclerosis; renal macrovascular disease; and obstructive uropathy, e.g. ureteral obstruction, vesicoureteral reflux, benign prostatic hyperplasia; and the like. (¶0014, 0028) Kretzler discloses treating such conditions by administering an inhibitor, which may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure Kretzler, that any one of the prior art methods of administering verbascoside for treating renal diseases or podocyte damage could be modified to add a known kidney treatment, such as an ACE inhibitor, thereby arriving at the instant invention. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623